Title: To George Washington from William Heath, 26 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands Augst 26th 1782
                  
                  I was yesterday honored with yours of the 25th.
                  Altho’ my conduct and Command may not have been without many errors and imperfections, a consciousness of the rectitude of my intentions, have rendered me very indifferant to any charges which have been devising against me.
                  I feel most Sensibly your Excellency’s attention and kindness, in the Offer of leave to visit my Family, however Strong my desires are to See my near Connections, I cannot persuade myself to be absent, while your Excellency and the Army are in the Field, and there remains a possibility, altho there may be no great probability, of active Operations; When the period arrives that a possibility of active Operations shall cease, and absence be rendered more eligible, I shall embrace your Excellency’s proffered indulgence with gratitude.  I have the honor to be with perfect respect, & Attachment, your Excellency’s most Obedient Servant
                  
                     W. Heath
                  
               